Case 4:18-cv-00519-ALM Document 133-7 Filed 10/29/20 Page 1 of 4 PageID #: 3998




                        EXHIBIT F
              Case 4:18-cv-00519-ALM Document 133-7 Filed 10/29/20 Page 2 of 4 PageID #: 3999



                                                        10/29/2020 9:23:11 PM


                                              Compare Results

                              Old File:                                                 New File:
       EXHIBIT 1 USPTO Claim Chart (678 v Bank of                               Ex. 1_678 patent claim 26-
                     America).pdf                             versus             49_BOA1_Redacted.pdf
                       87 pages (2.17 MB)                                         272 pages (18.91 MB)
                     11/22/2019 10:50:21 AM                                       10/29/2020 9:02:19 PM




                  Total Changes               Content                                   Styling and
                                                                                        Annotations



                  406
                                              271         Replacements
                                                                                        0   Styling
                                              75          Insertions
                                                                                        0   Annotations
                  Text only comparison        60          Deletions




                                                 Go to First Change (page 1)




file://NoURLProvided[10/29/2020 9:23:11 PM]
              Case 4:18-cv-00519-ALM Document 133-7 Filed 10/29/20 Page 3 of 4 PageID #: 4000



                                                        10/29/2020 9:31:51 PM


                                              Compare Results

                              Old File:
                                                                                             New File:
       EXHIBIT 2 USPTO Claim Chart (864 v Bank of
                                                                                Ex. 2_864 patent claims 1-20_BOA.pdf
                     America).pdf                             versus
                                                                                       147 pages (18.00 MB)
                       52 pages (1.39 MB)
                                                                                       10/19/2020 8:19:52 PM
                     11/22/2019 11:07:52 AM




                  Total Changes               Content                                        Styling and
                                                                                             Annotations



                  324
                                              174         Replacements
                                                                                             0   Styling
                                              104         Insertions
                                                                                             0   Annotations
                  Text only comparison        46          Deletions




                                                 Go to First Change (page 1)




file://NoURLProvided[10/29/2020 9:31:51 PM]
              Case 4:18-cv-00519-ALM Document 133-7 Filed 10/29/20 Page 4 of 4 PageID #: 4001



                                                        10/29/2020 9:33:43 PM


                                              Compare Results

                              Old File:
                                                                                             New File:
       EXHIBIT 3 USPTO Claim Chart (192 v Bank of
                                                                                Ex. 3_192 patent claims 1-3 _BOA.pdf
                     America).pdf                             versus
                                                                                       146 pages (17.59 MB)
                       19 pages (591 KB)
                                                                                       10/19/2020 8:28:00 PM
                     11/22/2019 10:24:04 AM




                  Total Changes               Content                                        Styling and
                                                                                             Annotations



                  388
                                              42          Replacements
                                                                                             49 Styling
                                              199         Insertions
                                                                                             0 Annotations
                                              98          Deletions




                                                 Go to First Change (page 1)




file://NoURLProvided[10/29/2020 9:33:43 PM]
